        Case 1:19-cr-00745-RMB Document 25 Filed 04/14/20 Page 1 of 1




                                                         April 14, 2020
VIA ECF
                                               Application granted. Conference
The Honorable Richard M. Berman                 adjourned to May 21, 2020 at 10:30 a.m.
United States District Judge                    Time is excluded pursuant to the
Daniel Patrick Moynihan U.S. Courthouse         Speedy Trial Act for the reasons set forth
500 Pearl Street                                in this letter.
New York, NY 10007

RE:   United States v. Mitchell McPhee
      19 Cr. 745 (RMB)
                                                    04/14/2020
Dear Judge Berman:

       I write with the consent of the Government to respectfully request that the
Court adjo n M . McPhee p e ial confe ence ched led fo Tuesday April 21, 2020
for at least 30 days due to the continuing COVID-19 crisis and the need for an in-
person meeting with Mr. McPhee that is not possible under current conditions. The
defense waives speedy trial time.

      Thank you for your consideration of this matter.

                                                   Respectfully submitted,

                                                   /s/
                                                   Ian Marcus Amelkin
                                                   Assistant Federal Defender
                                                   (212) 417-8733
